                       Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 1 of 8

AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     6RXWKHUQ District of 1HZ<RUN
                   United States of America                             )
                                 v.                                     )
                                                                        )       Case No. 19 CR 714
                       Dov Malnik                                       )
                             Defendant                                  )

                                                         APPEARANCE BOND

                                                         Defendant’s Agreement
I,                        Dov Malnik                            (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
() (1) This is a personal recognizance bond.

(    ) (2) This is an unsecured bond of                                                     .

(    ) (3) This is a secured bond of          $ 1,000,000.00                        , secured by:

        (    ) (a)      $ 500,000.00               , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                         .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                         .

                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                      Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 2 of 8


AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant – and each surety – declare under penalty of perjury that:
         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.
Acceptance. I, the defendant – and each surety – have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant – and each surety
                                 y – declare under ppenalty
                                                          y of pperjury
                                                                   j y that this information is true. ((See 28 U.S.C. § 1746.)


Date:
                                                                        Defendant’s 6ignature
                                                                                    6
                                                                                    6ignature    Dov Malnik


                Surety/property owner – printed name                           Surety/property owner – signature and date



                Surety/property owner – printed name                           Surety/property owner – signature and date



                Surety/property owner – printed name                           Surety/property owner – signature and date




                                                                  CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk

Approved.

Date:
                                                                              $86$ V6LJQDWXUH   Richard Cooper / Daniel Tracer
Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 3 of 8
                        Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 4 of 8
AO 199A (Rev. ) Order Setting Conditions of Release



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           6RXWKHUQDistrict of 1HZ<RUN


                    United States of America                             )
                               v.                                        )
                                                                         )        Case No. 19 CR 714
                        Dov Malnik                                       )
                               Defendant
                                                                         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

     The defendant must not violate federal, state, or local law while on release.

     The defendant must cooperate in the collection of a DNA sample if it is authorized by  U.S.C. § .

     The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                           Place



      on
                                                                        Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 5 of 8


AO 199B (Rev. 12/20) Additional Conditions of Release                                                                                  Page      of      Pages


                                                      ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

          IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(       ) (6)The defendant is placed in the custody of:
             Person or organization
             Address (only if above is an organization)
             City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                            Signed:
                                                                                                        Custodian                                     Date
(   ✔   ) (7) The defendant must:
         ( ✔ ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR           5HJXODU                ✔ 6WULFW       $V'LUHFWHG
                   telephone number                             , no later than                                 .
         (   ) (b) continue or actively seek employment.
         (   ) (c) continue or start an education program.
         ( ✔ ) (d) surrender any passport to:       PRETRIAL SERVICES
         ( ✔ ) (e) not obtain a passport or other international travel document.
         ( ✔ ) (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY

         (       ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                       including:

         (       ) (h) get medical or psychiatric treatment:

         (       ) (i) return to custody each                  at            o’clock after being released at                o’clock for employment, schooling,
                       or the following purposes:

         (       ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                       necessary.
         (       ) (k) not possess a firearm, destructive device, or other weapon.
         (       ) (l) not use alcohol (         ) at all (     ) excessively.
         (       ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                       medical practitioner.
         (       ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                       random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                       prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                       of prohibited substance screening or testing.
         (       ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                       supervising officer.
         (   ✔   ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                       ( ✔ ) (i) Curfew. You are restricted to your residence every day ( ✔ ) from 8:00 AM                    to 11:00 PM     , or (    ) as
                                     directed by the pretrial services office or supervising officer; or
                       ( ✔ ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                    medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                    activities approved in advance by the pretrial services office or supervising officer; or
                       (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                    court appearances or other activities specifically approved by the court; or
                       (    ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                                    you must comply with the location or travel restrictions as imposed by the court.
                                    Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
                             Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 6 of 8


AO 199B (Rev. 12/20) Additional Conditions of Release                                                                                Page     of      Pages


                                                    ADDITIONAL CONDITIONS OF RELEASE

      (   ✔   ) (q) submit to the following location monitoring technology and comply with its requirements as directed:
                    ( ✔ ) (i) Location monitoring technology as directed by the pretrial services or supervising officer; or
                    (   ) (ii) Voice Recognition; or
                    (   ) (iii) Radio Frequency; or
                    (   ) (iv) GPS.
      (       ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
                    officer.
      (       ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
                    questioning, or traffic stops.
      (   ✔   ) (t)



     $1,000,000.00 PRB
     CO-SIGNED BY 1 FRP, DANIEL MALNIK;
     SECURED BY $500,000.00 CASH;
     TRAVEL RESTRICTED TO SDNY/EDNY;
     SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS);
     STRICT PRETRIAL SUPERVISION
     CURFEW
     DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
     DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS COSIGNING / POSTING OF THE SECURITY
     BOND
     DEF. WILL BE UNDER HOME CONFINEMENT WITH LOCATION MONITORING WHICH WILL BE
     SELF INSTALLED AT THE DIRECTION OF PTS;
     DEF. WILL BE SUBJECT TO A CURFEW FROM 8:00 A.M. TO 11:00 P.M.




              'HIHQVH&RXQVHO1DPH Michael                   Schachter/Randall Jackson

              'HIHQVH&RXQVHO7HOHSKRQH1XPEHU (212)-728-8102 / 212-728-8216


              'HIHQVH&RXQVHO(PDLO$GGUHVV mschachter@willkie.com                                       / maosdny@willkie.com
                       Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:            Dov Malnik                                                                  &DVH1R      19 CR 714
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




        'DWHBBBBBBBBBBBB
              BBBBBB
                  B BBBBBBBBB
                          B
                                                                        Defendant’s Signature   Dov Malnik
     '()(1'$175(/($6('
                                                                                                City and State



                                               Directions to the United States Marshal

(    ) The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date:
                                                                                        Judicial Officer’s Signature



                                                                             $86$ V6LJQDWXUH   Richard Cooper / Daniel Tracer


                    DISTRIBUTION:      COURT     DEFENDANT       PRETRIAL SERVICE         U.S. ATTORNEY          U.S. MARSHAL
                         Case 1:19-cr-00714-VM Document 11 Filed 06/11/21 Page 8 of 8
AO 199C (Rev. 09/08) Advice of Penalties
